Title: From James Madison to Congress, 25 January 1817
From: Madison, James
To: Congress


        
          January 25. 1817
        
        To the Senate and House of Representatives of the United States.
        I lay before Congress, copies of ratified Treaties between the United States and the following Indian Tribes.
        First. The Wea and Kickapoo.
        Second. The united Tribes of Ottawas, Chipawas, & Potowotomies, residing on the Illinois and Melwakee rivers and their waters, and on the Southwestern parts of lake Michigan
        Third. That portion of the Winnebago tribe residing on the Ouisconsin river
        Fourth. The Sacks of Rock river and the adjacent country
        Fifth. Eight bands of the Siouxs, composing the three Tribes called the Siouxs, of the leaf, the Siouxs of the Broad leaf and the Siouxs who shoot in the pine tops.
        Sixth. The Chickasaw tribe of Indians
        Seventh. The Cherokee tribe of Indians
        Eight. The Chactaw tribe of Indians
        Congress will take into Consideration how far legislative provisions may be necessary for carrying into effect, Stipulations contained in the said Treaties.
        
          James Madison
        
       